       Case 1:18-cv-05391-SCJ Document 441 Filed 06/29/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

FAIR FIGHT ACTION, et al.

      Plaintiffs,
                                               CIVIL ACTION
      v.
                                               FILE NO. 1:18-cv-05391-SCJ
BRAD RAFFENSPERGER, et al,

      Defendants.


                  DEFENDANTS’ MOTION FOR
              SUMMARY JUDGMENT ON JURISDICTION

      Defendants Brad Raffensperger, in his official capacity as Secretary of

State, the State Election Board, and State Election Board Members Rebecca

Sullivan, David Worley, and Anh Le, also in their official capacities

(collectively, the “Defendants”), move this Court for summary judgment in

their favor pursuant to pursuant to Fed. R. Civ. P. 56 and Local Rule 56.1. As

shown by the attached Defendants’ Brief in Support of Their Motion for

Summary Judgment on Jurisdiction, the Exhibits attached to and filed with

that Brief, and the deposition testimony filed with this Court, there are no

material issues of fact in dispute and, as a matter of law, Defendants are

entitled to summary judgment on all of Plaintiffs’ claims.
       Case 1:18-cv-05391-SCJ Document 441 Filed 06/29/20 Page 2 of 4




      WHEREFORE, Defendants respectfully request that this Court enter

summary judgment in their favor and cast all costs against Plaintiffs.



      Respectfully submitted this 29th day of June, 2020.

                              STATE LAW DEPARTMENT

                              Christopher M. Carr
                              Attorney General
                              Georgia Bar No. 112505
                              Bryan K. Webb
                              Deputy Attorney General
                              Georgia Bar No. 743580
                              Russell D. Willard
                              Senior Assistant Attorney General
                              Georgia Bar No. 760280
                              40 Capitol Square, S.W.
                              Atlanta, Georgia 30334


                              ROBBINS ROSS ALLOY BELINFANTE
                              LITTLEFIELD LLC

                              Josh Belinfante
                              Georgia Bar No. 047399
                              jbelinfante@robbinsfirm.com
                              Vincent R. Russo
                              Georgia Bar No. 242628
                              vrusso@robbinsfirm.com
                              Carey A. Miller
                              Georgia Bar No. 976240
                              cmiller@robbinsfirm.com
                              Brian E. Lake
                              Georgia Bar No. 575966
                              blake@robbinsfirm.com
                              Alexander Denton

                                     -2-
Case 1:18-cv-05391-SCJ Document 441 Filed 06/29/20 Page 3 of 4




                      Georgia Bar No. 660632
                      adenton@robbinsfirm.com
                      Melanie L. Johnson
                      Georgia Bar No. 466756
                      mjohnson@robbinsfirm.com
                      500 14th Street NW
                      Atlanta, GA 30318
                      Telephone: (678) 701-9381
                      Facsimile: (404) 856-3250


                      TAYLOR ENGLISH DUMA LLP

                      /s/ Bryan P. Tyson
                      Bryan P. Tyson
                      Special Assistant Attorney General
                      Georgia Bar No. 515411
                      btyson@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Diane Festin LaRoss
                      Georgia Bar No. 430830
                      dlaross@taylorenglish.com
                      Loree Anne Paradise
                      Georgia Bar No. 382202
                      lparadise@taylorenglish.com
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 678.336.7249

                      Attorneys for Defendants




                             -3-
       Case 1:18-cv-05391-SCJ Document 441 Filed 06/29/20 Page 4 of 4




                   CERTIFICATE OF COMPLIANCE

     I hereby certify that the foregoing DEFENDANTS’ MOTION FOR

SUMMARY JUDGMENT ON JURISDICTION was prepared double-spaced

in 13-point Century Schoolbook pursuant to Local Rule 5.1(C).


                                          /s/ Bryan P. Tyson
                                          Bryan P. Tyson
                                          Georgia Bar No. 515411




                                    -4-
